Exhibit 10.21
 

[logo.jpg]
 

August 7, 2009                           
 

STRICTLY CONFIDENTIAL


Dr. Jonathan Lewis, M.D., Ph.D.
Chief Executive Officer
ZIOPHARM Oncology
1180 Avenue of the Americas, 19th Floor
New York, NY 10036


Dear Dr. Lewis:


This letter (the “Agreement”) constitutes the agreement between ZIOPHARM
Oncology, Inc.   (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) that
Rodman shall serve as the exclusive placement agent (the “Services”) for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
offer and placement (the “Offering”) by the Company of securities of the Company
(the “Securities”). The terms of the Offering and the Securities shall be
mutually agreed upon by the Company and the investors and nothing herein implies
that Rodman would have the power or authority to bind the Company or an
obligation for the Company to issue any Securities or complete the
Offering.  The Company expressly acknowledges and agrees that Rodman’s
obligations hereunder are on a reasonable best efforts basis only and that the
execution of this Agreement does not constitute a commitment by Rodman to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Rodman with respect to
securing any other financing on behalf of the Company.


A.           Fees and Expenses.  In connection with the Services described
above, the Company shall pay to Rodman the following compensation:


1.      Placement Agent’s Fee.  The Company shall pay to Rodman a cash placement
fee (the “Placement Agent’s Fee”) equal to 7% of the aggregate purchase price
paid by each purchaser of Securities that are placed in the Offering.  The
Placement Agent’s Fee shall be paid at the closing of the Offering (the
“Closing”) from the gross proceeds of the Securities sold.


2.      Warrants.  As additional compensation for the Services, the Company
shall issue to Rodman or its designees at the Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
(“Shares”) equal to 5% of the aggregate number of capital shares of the Company
placed in the Offering, excluding any such shares underlying any warrants placed
in the Offering. The Rodman Warrants shall have the same terms, including
exercise price and registration rights, as the warrants issued to investors
(“Investors”) in the Offering.  If no warrants are issued to Investors, the
Rodman Warrants shall have an exercise price equal to 110% of the price at which
equity Securities are issued to Investors or, if no equity Securities are
issued, 110% of the current market price of the Shares at Closing, an exercise
period of five years and registration rights for the Shares underlying the
Rodman Warrants equivalent to those granted with respect to the Securities.


Rodman & Renshaw, LLC  1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500  Fax: 212 581 5690  www.rodm.com  Member: FINRA, SIPC
 
 
 

--------------------------------------------------------------------------------

 
 
3.      Expenses.  In addition to any fees payable to Rodman hereunder, but only
if an Offering is consummated, the Company hereby agrees to reimburse Rodman for
all reasonable travel and other out-of-pocket expenses incurred in connection
with Rodman’s engagement, including the reasonable fees and expenses of Rodman’s
counsel.   Such reimbursement shall be limited to $50,000 without prior written
approval by the Company and shall be paid at the Closing from the gross proceeds
of the Securities sold.


B.           Term and Termination of Engagement.  The term (the “Term”) of
Rodman’s engagement will begin on the date hereof and end on the earlier of the
consummation of the Offering or the receipt by either party hereto of written
notice of termination; provided that no such notice may be given by the Company
for a period of 30 days after the date hereof. Notwithstanding anything to the
contrary contained herein, the provisions concerning confidentiality,
indemnification, contribution and the Company’s obligations to pay fees and
reimburse expenses contained herein will survive any expiration or termination
of this Agreement.


C.           Fee Tail.  Rodman shall be entitled to a Placement Agent’s Fee and
Rodman Warrants, calculated in the manner provided in Paragraph A, with respect
to any public or private offering or other financing or capital-raising
transaction of any kind (“Tail Financing”) to the extent that such financing or
capital is provided to the Company by investors whom Rodman had introduced,
directly or indirectly, to the Company during the Term, if such Tail Financing
is consummated at any time within the 12-month period following the expiration
or termination of this Agreement (the “Tail Period”).  For the avoidance of
doubt, neither Merlin Nexus or Index Ventures (or their respective affiliates),
nor any beneficial holder of 10% or more of the Company’s common stock as of the
date hereof shall be considered an introduced investor.  The Company and Rodman
shall mutually agree upon a list of introduced investors to be set forth on a
Schedule 1 to be attached to this Agreement at the time of termination or
expiration hereof.


D.           Use of Information.  The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder.  The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and other potential parties to an Offering and that Rodman does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Offering, including, without
limitation, any financial information, forecasts or projections considered by
Rodman in connection with the provision of its services.


E.           Confidentiality.  In the event of the consummation or public
announcement of any Offering, Rodman shall have the right to disclose its
participation in such Offering, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals. Rodman agrees not to use any confidential information concerning the
Company provided to Rodman by the Company for any purposes other than those
contemplated under this Agreement.


F.           Securities Matters.  The Company shall be responsible for any and
all compliance with the securities laws applicable to it, including Regulation D
and the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.
 
 
2

--------------------------------------------------------------------------------

 
 
G.           Indemnity.


1.      In connection with the Company’s engagement of Rodman as placement
agent, the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Rodman, or (B) otherwise relate to or arise out of
Rodman’s activities on the Company’s behalf under Rodman’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim.  The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.


2.      The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.      Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel.  Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof.  In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.
 
 
3

--------------------------------------------------------------------------------

 
 
4.      The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement.  The Company hereby agrees
that the relative benefits to the Company, on the one hand, and Rodman on the
other, with respect to Rodman’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company or its stockholders as the case may be, pursuant to the Offering
(whether or not consummated) for which Rodman is engaged to render services
bears to (b) the fee paid or proposed to be paid to Rodman in connection with
such engagement.


5.      The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.


H.           Limitation of Engagement to the Company.  The Company acknowledges
that Rodman has been retained only by the Company, that Rodman is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Rodman is not deemed to be
on behalf of, and is not intended to confer rights upon, any shareholder, owner
or partner of the Company or any other person not a party hereto as against
Rodman or any of its affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), employees or agents.  Unless otherwise expressly agreed
in writing by Rodman, no one other than the Company is authorized to rely upon
this Agreement or any other statements or conduct of Rodman, and no one other
than the Company is intended to be a beneficiary of this Agreement.  The Company
acknowledges that any recommendation or advice, written or oral, given by Rodman
to the Company in connection with Rodman’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose.  Rodman shall not have the authority to make
any commitment binding on the Company.  The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Rodman.  The
Company agrees that it will perform and comply with the covenants and other
obligations set forth in the purchase agreement and related transaction
documents between the Company and the investors in the Offering, and that Rodman
will be entitled to rely on the representations, warranties, agreements and
covenants of the Company contained in such purchase agreement and related
transaction documents as if such representations, warranties, agreements and
covenants were made directly to Rodman by the Company.


I.           Limitation of Rodman’s Liability to the Company.  Rodman and the
Company further agree that neither Rodman nor any of its affiliates or any of
its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Rodman and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of Rodman.
 
 
4

--------------------------------------------------------------------------------

 
 
J.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New York.
The parties hereto expressly waive any rights they may have to contest the
jurisdiction, venue or authority of any court sitting in the City and State of
New York.  In the event of the bringing of any action, or suit by a party hereto
against the other party hereto, arising out of or relating to this Agreement,
the party in whose favor the final judgment or award shall be entered shall be
entitled to have and recover from the other party the costs and expenses
incurred in connection therewith, including its reasonable attorneys’ fees.  Any
rights to trial by jury with respect to any such action, proceeding or suit are
hereby waived by Rodman and the Company.


K.           Notices.  All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Rodman, to
the address set forth on the first page hereof, fax number (646) 841-1640,
Attention: General Counsel, and if sent to the Company, to the address on the
first page hereof, fax number (646) 214-0711, Attention: Chief Executive
Officer.  Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt, and notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine.


L.           Miscellaneous.  The Company represents that it is free to enter
into this Agreement and the transactions contemplated hereby, that it will act
in good faith, and that it will not hinder Rodman’s efforts hereunder.  This
Agreement shall not be modified or amended except in writing signed by Rodman
and the Company.  This Agreement shall be binding upon and inure to the benefit
of Rodman and the Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Rodman and
the Company, and supersedes any prior agreements, with respect to the subject
matter hereof.  If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect.  This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.



 
Very truly yours,
     
RODMAN & RENSHAW, LLC
       
By 
/s/ John Borer
   
Name: John Borer
   
Title: Sr. Managing Director



Accepted and Agreed:


ZIOPHARM ONCOLOGY, INC.


By 
/s/ Jonathan Lewis
   
Name: Jonathan Lewis, MD, PhD
   
Title: Chief Executive Officer
 

 
 
6

--------------------------------------------------------------------------------

 
 